        Case 2:18-cv-01290-WSS Document 184 Filed 08/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KYKO GLOBAL, INC., et al,

              Plaintiffs,                       Civil Action No. 2:18-cv-1290

v.                                              Hon. William S. Stickman IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

              Defendants.



                                     HEARING MEMO

                       HEARING HELD: Telephonic Status Conference
                         DATE HEARING HELD: August 19, 2020
                          BEFORE: Judge William S. Stickman IV

Appearing for Plaintiffs:                          Appearing for Defendants:
Jayson M. Macyda, Esquire                          Michael H. Ginsberg, Esquire
Joseph F. Rodkey, Jr., Esquire                     Douglas Baker, Esquire
                                                   John D. Goetz, Esquire
                                                   Jeffrey T. Morris, Esquire

Conference began at 2:30 PM                        Conference concluded at 3:05 PM


                                         OUTCOME:

Discussion regarding SSG Defendants’ Request for an Evidentiary Hearing On The Capacity Of PSI,
And The Standing Of Kyko, To Bring This Action (ECF No. 179). The parties are permitted
additional briefing, not to exceed twenty (20) pages, within one week. No stay will be granted.
